Citation Nr: 0920575	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a spine disability, 
including as secondary to service connected cold injuries.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Board denied the Veteran's claim for 
service connection for a spine disability.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2009, the parties (the Veteran and 
the VA Secretary) filed a joint motion requesting the Court 
to vacate and remand the Board decision regarding the service 
connection claim for a spine disorder.  A March 2009 Court 
order granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a spine disability.  
Service treatment records show that the Veteran was treated 
for back problems in service.  Records subsequent to service 
show injury and treatment of the spine.  

The Veteran was afforded a VA examination of the spine in 
July1996; however, the exam was for non-service connected 
pension and the examiner did not review the claims file or 
provide an opinion regarding the etiology of the Veteran's 
current spine disability.

The Veteran was afforded a VA examination of the spine in May 
2007; however, the examiner only opined as to whether the 
spine disability is related to his cold injuries.  The 
examiner did not indicate whether the current spine 
disability originated from active service and did not address 
the private medical opinion from Dr. D.O., MD, dated November 
2006, that indicated a nexus between the Veteran's spine 
disability and in service injuries.

The Veteran alleges that his VA examinations are inadequate 
and has requested a VA examination to determine whether his 
spine disability originated in service or whether it is 
connected to any other service connected disability, 
specifically, his cold injuries.  

The Court has held that medical examinations must be thorough 
and take into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where existing examinations are inadequate for rating 
purposes, a VA examination will be authorized.  38 C.F.R. § 
3.326.  Therefore, since the July 1996 exam was for non 
service connected pension, and thus the examiner failed to 
review the claims file and failed to provide an opinion 
regarding the disability and its relation to service, if any, 
and since the May 2007 examination failed to provide an 
opinion regarding the disability and its relation to service, 
if any, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination for his spine.  The 
claims file and a copy of this remand must 
be provided to the examiner in conjunction 
with the examination, the examiner must 
review the claims file and annotate the 
report as to whether he or she reviewed 
the claims file.  

Upon review of the record and examination 
of the Veteran, the examiner should 
address the following questions:

a.	Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's spine disability is a result of 
or related to his military service?

b.	If the answer to (a) is negative, is it 
at least as likely as not that the 
Veteran's lumbar spine disability is due 
to or associated with his service-
connected cold injuries?

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion. 

2.  Then, readjudicate the Veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




